




EAGLE ROCK ENERGY PARTNERS
LONG TERM INCENTIVE PLAN
(As Amended and Restated Effective June 24, 2014)
The Eagle Rock Energy Partners Long Term Incentive Plan (the “Plan”) is hereby
amended and restated effective June 24, 2014 (the “Effective Date”), by Eagle
Rock Energy G&P, LLC, a Delaware limited liability company (the “General
Partner”), the general partner of Eagle Rock Energy GP, L.P., a Delaware limited
partnership (“ERGP”), which is, in turn, the general partner of Eagle Rock
Energy Partners, L.P., a Delaware limited partnership (the “Partnership”).
R E C I T A L S
WHEREAS, the Plan was adopted October 25, 2006, was subsequently amended
effective May 15, 2008 and February 4, 2009, and was amended and restated
effective September 17, 2010; and
WHEREAS, the General Partner desires to amend and restate the Plan to increase
the number of Units available for issuance under the Plan, subject to approval
by the unitholders of the Partnership, and to make certain other changes to the
Plan.
NOW, THEREFORE, the Plan is hereby amended and restated in its entirety,
effective as of the Effective Date.
Section 1.Purpose of the Plan. The Plan is intended to promote the interests of
the General Partner, the Partnership and their Affiliates by providing to
Employees, Consultants and Directors incentive compensation awards based on
Units to encourage superior performance. The Plan is also contemplated to
enhance the ability of the General Partner, the Partnership and their Affiliates
to attract and retain the services of individuals who are essential for the
growth and profitability of the Partnership and to encourage them to devote
their best efforts to advancing the business of the Partnership.


Section 2.Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:
(a)“Affiliate” means, with respect to any Person, any other Person that directly
or indirectly through one or more intermediaries controls, is controlled by or
is under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.


(b)“Award” means an Option, Unit Appreciation Right, Restricted Unit, Phantom
Unit, Substitute Award, Unit Award or Other Unit Based Award granted under the
Plan, and shall include any tandem DERs granted with respect to an Award.


(c)“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced.


(d)“Board” means the Board of Directors of the General Partner.


(e)“Change of Control” means, the occurrence of one of the following:


(i)    the consummation of an agreement to acquire or a tender offer for
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
by any “person” or “group” (within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act) such that afterwards such
person or group has 40% or more of either (A) the then outstanding common equity
securities of the Partnership (the “Outstanding Equity”) or (B) the combined
voting power of the then outstanding voting securities of the Partnership (the
“Outstanding Voting Securities”); provided, however, that for purposes of this
subclause (i), the following acquisitions shall not constitute a Change of
Control: (1) any acquisition directly from the Partnership, (2) any acquisition
by the Partnership, (3) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Partnership or any of its Affiliates,
(4) any acquisition by any entity pursuant to a transaction that complies with
clauses (A), (B) or (C) of subclause (iv) below, or (5) any acquisition by any
member of the NGP Group unless, prior to such acquisition but following the
Effective Date, the aggregate




--------------------------------------------------------------------------------




ownership of members of the NGP Group has been reduced to less than 20% of both
the Outstanding Equity and the Outstanding Voting Securities; or
(ii)    the acquisition of beneficial ownership by any "person" or "group"
(within the meaning of those terms as used in Sections 13(d) and 14(d)(2) of the
Exchange Act) of 40% or more of the combined voting power of the then
outstanding voting securities of ERGP and/or the General Partner (the “GP
Outstanding Voting Securities”); provided, however, that for purposes of this
subclause (ii), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition by the Partnership or any of its subsidiaries, (B)
any transaction that is subject to subclause (iv) below, or (C) any acquisition
of beneficial ownership of GP Outstanding Voting Securities solely by virtue of
an acquisition of Outstanding Equity or Outstanding Voting Securities; or
(iii)    the limited partners of the Partnership approve, in one or a series of
transactions, a plan of complete liquidation of the Partnership; or
(iv)     the consummation of a reorganization, merger or consolidation involving
the Partnership or a sale or other disposition by the Partnership of all or
substantially all of its assets or an acquisition of assets of another entity (a
“Business Combination”), in each case, unless following such Business
Combination: (A) the Outstanding Equity and Outstanding Voting Securities
immediately prior to such Business Combination represent or are converted into
or exchanged for securities that represent or are convertible into more than 50%
of, respectively, the then outstanding equity securities and the combined voting
power of the then outstanding voting securities, as the case may be, of the
entity resulting from such Business Combination or the resulting public parent
thereof (including, without limitation, any entity that as a result of such
transaction owns the Partnership, or all or substantially all of the assets of
the Partnership either directly or through one or more subsidiaries), as the
case may be, (B) no "person" or "group" (within the meaning of those terms as
used in Sections 13(d) and 14(d)(2) of the Exchange Act) (excluding any employee
benefit plan (or related trust) of the Partnership or the entity resulting from
the Business Combination or the resulting public parent thereof, as the case may
be) beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding equity securities of the entity resulting from such Business
Combination or the resulting public parent thereof, as the case may be, or the
combined voting power of the then outstanding voting securities of such entity,
except to the extent that such ownership existed with respect to the Partnership
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors or similar governing entity of the entity resulting from
such Business Combination or the resulting public parent thereof, as the case
may be, were members of the Incumbent Board at the time of the execution of the
initial agreement, or of the action of the Board, providing for such Business
Combination; provided, however, that clauses (A), (B) and (C) of this subclause
(iv) shall not apply if the entity resulting from the Business Combination or
the resulting public parent thereof, as the case may be, is a limited
partnership unless 100% of the combined voting power of the voting securities of
the general partner thereof is owned, directly or indirectly, by such limited
partnership; or
(v)    individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board.
(f)“Code” means the Internal Revenue Code of 1986, as amended from time to time.


(g)“Committee” means the Board, the Compensation Committee of the Board or such
other committee as may be appointed by the Board to administer the Plan.


(h)“Consultant” means an individual who renders consulting or advisory services
to the General Partner or an Affiliate thereof, other than a member of the NGP
Group.


(i)“DER” means a distribution equivalent right, being a contingent right,
granted in tandem with a specific Award (other than a Restricted Unit or Unit
Award), to receive with respect to each Unit subject to the Award an amount in
cash, Units and/or Phantom Units, as determined by the Committee in its sole
discretion, equal in value to the distributions made by the Partnership with
respect to a Unit during the period such Award is outstanding.


(j)“Director” means a member of the Board or the board of an Affiliate of the
General Partner who is not an Employee or a Consultant (other than in that
individual’s capacity as a Director).






--------------------------------------------------------------------------------




(k)“Employee” means an employee of the General Partner or an Affiliate of the
General Partner, other than a member of the NGP Group.


(l)“Exchange Act” means the Securities Exchange Act of 1934, as amended.


(m)“Fair Market Value” means, on any relevant date, the closing sales price of a
Unit on the principal national securities exchange or other market in which
trading in Units occurs on the last market trading day prior to the applicable
day (or, if there is no trading in the Units on such date, on the next preceding
day on which there was trading) as reported in The Wall Street Journal (or other
reporting service approved by the Committee). If Units are not traded on a
national securities exchange or other market at the time a determination of Fair
Market Value is required to be made hereunder, the determination of Fair Market
Value shall be made by the Committee in good faith using a “reasonable
application of a reasonable valuation method” within the meaning of Treasury
Regulation Section 1.409A-l(b)(5)(iv)(B).


(n)“Incumbent Board” means the portion of the Board constituted of the
individuals who are members of the Board as of the date this Plan is effective
and any other individual who becomes a member of the Board after such date and
who is either (i) an Appointed Director (as such term is defined in the
Partnership Agreement), (ii) a Management Director (as such term is defined in
the Partnership Agreement), or (iii) an Elected Director (as such term is
defined in the Partnership Agreement) who was (x) redesignated as an Elected
Director pursuant to the terms of the Partnership Agreement or by the Elected
Directors, (y) appointed as an Elected Director or (z) nominated to serve as an
elected Director by a vote of at least a majority of the Elected Directors then
serving on the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the Incumbent Board.
 
(o)“NGP Group” shall mean Natural Gas Partners VII, L.P., Natural Gas Partners
VIII, L.P., NGP Energy Capital Management, and their respective Affiliates
(other than the Partnership, the General Partner, ERGP and their respective
subsidiaries) and their Affiliate’s respective directors, officers,
shareholders, members, managers, representatives of management committees and
employees (and members of their respective families and trusts for the primary
benefit of such family members).


(p)“Option” means an option to purchase Units granted under the Plan.


(q)“Other Unit Based Awards” means Awards granted to an Employee, Director or
Consultant pursuant to Section 6(e) hereof.


(r)“Participant” means an Employee, Consultant or Director granted an Award
under the Plan.


(s)“Partnership Agreement” means the Agreement of Limited Partnership of the
Partnership, as it may be amended or amended and restated from time to time.


(t)“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.


(u)“Phantom Unit” means a notional Unit granted under the Plan which upon
vesting entitles the Participant to receive a Unit or an amount of cash equal to
the Fair Market Value of a Unit, as determined by the Committee in its
discretion.


(v)“Restricted Period” means the period established by the Committee with
respect to an Award during which the Award remains subject to forfeiture and is
either not exercisable by or payable to the Participant, as the case may be.


(w)“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.


(x)“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act
or any successor rule or regulation thereto as in effect from time to time.


(y)“SEC” means the Securities and Exchange Commission, or any successor thereto.




--------------------------------------------------------------------------------






(z)“Substitute Award” means an award granted pursuant to Section 6(g) of the
Plan.


(aa)“UDR” means a distribution made by the Partnership with respect to a
Restricted Unit.
(ab)“Unit” means a Common Unit of the Partnership.


(ac)“Unit Appreciation Right” means a contingent right granted to an Employee,
Director or Consultant pursuant to Section 6(b) that entitles the holder to
receive, in cash or Units, as determined by the Committee in its sole
discretion, an amount equal to the excess of the Fair Market Value of a Unit on
the exercise date of the Unit Appreciation Right (or another specified date)
over the exercise price of the Unit Appreciation Right.


(ad)“Unit Award” means an award granted pursuant to Section 6(d) of the Plan.


Section 3.Administration.


(a)Authority of the Committee. The Plan shall be administered by the Committee.
A majority of the Committee shall constitute a quorum, and the acts of the
members of the Committee who are present at any meeting thereof at which a
quorum is present, or acts unanimously approved by the members of the Committee
in writing, shall be the acts of the Committee. Subject to the following and any
applicable law, the Committee, in its sole discretion, may delegate any or all
of its powers and duties under the Plan, including the power to grant Awards
under the Plan, to the Chief Executive Officer of the General Partner, subject
to such limitations on such delegated powers and duties as the Committee may
impose, if any. Upon any such delegation all references in the Plan to the
“Committee”, other than in Section 7, shall be deemed to include the Chief
Executive Officer. Any such delegation shall not limit the Chief Executive
Officer’s right to receive Awards under the Plan; provided, however, the Chief
Executive Officer may not grant Awards to himself, a Director or any executive
officer of the General Partner or an Affiliate, or take any action with respect
to any Award previously granted to himself, a person who is an executive officer
or a Director. Subject to the terms of the Plan and applicable law, and in
addition to other express powers and authorizations conferred on the Committee
by the Plan, the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Units to be covered by Awards;
(iv) determine the terms and conditions of any Award; (v) determine whether, to
what extent, and under what circumstances Awards may be settled, exercised,
canceled, or forfeited; (vi) interpret and administer the Plan and any
instrument or agreement relating to an Award made under the Plan;
(vii) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or an Award Agreement in such manner and to such
extent as the Committee deems necessary or appropriate. Unless otherwise
expressly provided in the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan or any
Award shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive, and binding upon all Persons, including,
without limitation, the General Partner, the Partnership, any Affiliate, any
Participant, and any beneficiary of any Participant.


(b)Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of the General Partner, the
Partnership or their Affiliates, the General Partner’s or the Partnership’s
legal counsel, independent auditors, consultants or any other agents assisting
in the administration of the Plan. Members of the Committee and any officer or
employee of the General Partner, the Partnership or any of their Affiliates
acting at the direction or on behalf of the Committee shall not be personally
liable for any action or determination taken or made in good faith with respect
to this Plan, and shall, to the fullest extent permitted by law, be indemnified
and held harmless by the General Partner with respect to any such action or
determination.
 
(c)Exemptions from Section 16(b) Liability. It is the intent of the General
Partner that the grant of any Awards to, or other transaction by, a Participant
who is subject to Section 16 of the Exchange Act shall be exempt from Section
16(b) of the Exchange Act pursuant to Rule 16b-3 or another applicable exemption
(except for transactions acknowledged by the Participant in writing to be
non-exempt). Accordingly, if any provision of the Plan or any Award Agreement
does not comply with the requirements of Rule 16b-3 or such other exemption as
then applicable to any such transaction, such provision shall be construed or
deemed amended to the extent necessary to conform to the applicable requirements
of Rule 16b-3.


Section 4.Units.




--------------------------------------------------------------------------------






(a)Limits on Units Deliverable. Subject to adjustment as provided in Section
4(c), the maximum number of Units that may be delivered with respect to Awards
under the Plan, since its original inception, is 14,500,000 Units that can be
used to make any Award of any type under the Plan. Units withheld from an Award
to satisfy the Partnership’s or an Affiliate’s tax withholding obligations with
respect to the Award shall not be considered to be Units delivered under the
Plan for this purpose. If any Award is forfeited, cancelled, exercised, or
otherwise terminates or expires without the actual delivery of Units pursuant to
such Award (the grant of Restricted Units is not a delivery of Units for this
purpose), the Units subject to such Award shall again be available for Awards
under the Plan (including Units not delivered in connection with the exercise of
an Option or Unit Appreciation Right). There shall not be any limitation on the
number of Awards that may be granted and paid in cash.


(b)Sources of Units Deliverable Under Awards. Any Units delivered pursuant to an
Award shall consist, in whole or in part, of Units acquired in the open market,
from any Affiliate, the Partnership or any other Person, or any combination of
the foregoing, as determined by the Committee in its discretion.


(c)Anti-dilution Adjustments. With respect to any “equity restructuring” event
that could result in an additional compensation expense to the General Partner
or the Partnership pursuant to the provisions of FASB Accounting Standards
Codification, Topic 718 if adjustments to Awards with respect to such event were
discretionary, the Committee shall equitably adjust the number and type of Units
covered by each outstanding Award and the terms and conditions, including the
exercise price and performance criteria (if any), of such Award to equitably
reflect such restructuring event and shall adjust the number and type of Units
(or other securities or property) with respect to which Awards may be granted
after such event. With respect to any other similar event that would not result
in an accounting charge under FASB Accounting Standards Codification, Topic 718
if the adjustment to Awards with respect to such event were subject to
discretionary action, the Committee shall have complete discretion to adjust
Awards in such manner as it deems appropriate with respect to such other event.
In the event the Committee makes any adjustment pursuant to the foregoing
provisions of this Section 4(c), the Committee shall make a corresponding and
proportionate adjustment with respect to the maximum number of Units that may be
delivered with respect to Awards under the Plan as provided in Section 4(a) and
the kind of Units or other securities available for grant under the Plan.


Section 5.Eligibility. Any Employee, Consultant or Director shall be eligible to
be designated a Participant and receive an Award under the Plan. Notwithstanding
the foregoing, Employees, Consultants and Directors that provide services to
Affiliates that are not considered a single employer with the Partnership under
Code Section 414(b) or Code Section 414(c) shall not be eligible to receive
Awards which are subject to Code Section 409A until the Affiliate adopts this
Plan as a participating employer in accordance with Section 10.


Section 6.Awards.


(a)Options. The Committee may grant Options which are intended to comply with
Treasury Regulation Section 1.409A-l(b)(5)(i)(A) only to Employees, Consultants
or Directors performing services for the Partnership or a corporation or other
type of entity in a chain of corporations or other entities in which each
corporation or other entity has a “controlling interest” in another corporation
or entity in the chain, starting with the Partnership and ending with the
corporation or other entity for which the Employee, Consultant or Director
performs services. For purposes of this Section 6(a), “controlling interest”
means (i) in the case of a corporation, ownership of stock possessing at least
50% of total combined voting power of all classes of stock of such corporation
entitled to vote or at least 50% of the total value of shares of all classes of
stock of such corporation; (ii) in the case of a partnership, ownership of at
least 50% of the profits interest or capital interest of such partnership;
(iii) in the case of a sole proprietorship, ownership of the sole
proprietorship; or (iv) in the case of a trust or estate, ownership of an
actuarial interest (as defined in Treasury Regulation Section
1.414(c)-2(b)(2)(ii)) of at least 50% of such trust or estate. The Committee may
grant Options that are otherwise exempt from or compliant with Code Section 409A
to any eligible Employee, Consultant or Director. The Committee shall have the
authority to determine the number of Units to be covered by each Option, the
purchase price therefor and the Restricted Period and other conditions and
limitations applicable to the exercise of the Option, including the following
terms and conditions and such additional terms and conditions, as the Committee
shall determine, that are not inconsistent with the provisions of the Plan.


(i)Exercise Price. The exercise price per Unit purchasable under an Option shall
be determined by the Committee at the time the Option is granted but, except
with respect to Substitute Awards, may not be less than the Fair Market Value of
a Unit as of the date of grant of the Option.






--------------------------------------------------------------------------------




(ii)Time and Method of Exercise. The Committee shall determine the exercise
terms and the Restricted Period with respect to an Option grant, which may
include, without limitation, a provision for accelerated vesting upon the
achievement of specified performance goals or other events, and the method or
methods by which payment of the exercise price with respect thereto may be made
or deemed to have been made, which may include, without limitation, cash, check
acceptable to the General Partner, a “cashless-broker” exercise through
procedures approved by the General Partner, or any combination of methods,
having a Fair Market Value on the exercise date equal to the relevant exercise
price.


(iii)Forfeitures. Except as otherwise provided in the terms of the Option grant,
upon termination of a Participant’s employment with the General Partner and its
Affiliates or membership on the Board, whichever is applicable, for any reason
during the applicable Restricted Period, all unvested Options shall be forfeited
by the Participant. The Committee may, in its discretion, waive in whole or in
part such forfeiture with respect to a Participant’s Options; provided that the
waiver contemplated under this Section 6(a)(iii) shall be effective only to the
extent that such waiver will not cause the Participant’s Options that are
designed to satisfy Code Section 409A to fail to satisfy such section.


(b)Unit Appreciation Rights. The Committee shall have the authority to determine
the Employees, Consultants and Directors to whom Unit Appreciation Rights shall
be granted, the number of Units to be covered by each grant, whether Units or
cash shall be delivered upon exercise, the exercise price therefor and the
conditions and limitations applicable to the exercise of the Unit Appreciation
Rights, including the following terms and conditions and such additional terms
and conditions as the Committee shall determine, that are not inconsistent with
the provisions of the Plan.
 
(i)Exercise Price. The exercise price per Unit Appreciation Right shall be
determined by the Committee at the time the Unit Appreciation Right is granted
but, except with respect to Substitute Awards, may not be less than the Fair
Market Value of a Unit as of the date of grant of the Unit Appreciation Right.


(ii)Time of Exercise. The Committee shall determine the Restricted Period and
the time or times at which a Unit Appreciation Right may be exercised in whole
or in part, which may include, without limitation, accelerated vesting upon the
achievement of specified performance goals or other events.


(iii)Forfeitures. Except as otherwise provided in the terms of the Unit
Appreciation Right grant, upon termination of a Participant’s employment with or
service to the General Partner, the Partnership and their Affiliates or
membership on the Board, whichever is applicable, for any reason during the
applicable Restricted Period, all outstanding Unit Appreciation Rights awarded
to the Participant shall be automatically forfeited on such termination. The
Committee may, in its discretion, waive in whole or in part such forfeiture with
respect to a Participant’s Unit Appreciation Rights.


(c)Restricted Units and Phantom Units. The Committee shall have the authority to
determine the Employees, Consultants and Directors to whom Restricted Units or
Phantom Units shall be granted, the number of Restricted Units or Phantom Units
to be granted to each such Participant, the Restricted Period, the conditions
under which the Restricted Units or Phantom Units may become vested or forfeited
and such other terms and conditions as the Committee may establish with respect
to such Awards.


(i)UDRs. To the extent provided by the Committee, in its discretion, a grant of
Restricted Units may provide that distributions made by the Partnership with
respect to the Restricted Units shall be subject to the same forfeiture and
other restrictions as the Restricted Unit and, if restricted, such distributions
shall be held, without interest, until the Restricted Unit vests or is forfeited
with the UDR being paid or forfeited at the same time, as the case may be.
Absent such a restriction on the UDRs in the Award Agreement, UDRs shall be paid
to the holder of the Restricted Unit without restriction at the same time as
cash distributions are paid by the Partnership to its unitholders.
Notwithstanding the foregoing, UDRs shall only be paid in a manner that is
either exempt from or in compliance with Code Section 409A.


(ii)Forfeitures. Except as otherwise provided in the terms of the Restricted
Units or Phantom Units Award Agreement, upon termination of a Participant’s
employment with, or




--------------------------------------------------------------------------------




consultant services to, the General Partner and its Affiliates or membership on
the Board, whichever is applicable, for any reason during the applicable
Restricted Period, all outstanding, unvested Restricted Units and Phantom Units
awarded the Participant shall be automatically forfeited on such termination.
The Committee may, in its discretion, waive in whole or in part such forfeiture
with respect to a Participant’s Restricted Units and/or Phantom Units; provided
that the waiver contemplated under this Section 6(c)(ii) shall be effective only
to the extent that such waiver will not cause the Participant’s Restricted Units
and/or Phantom Units that are designed to satisfy Code Section 409A to fail to
satisfy such section.


(iii)Lapse of Restrictions.


(A)Phantom Units. Unless otherwise specified in an Award Agreement, no later
than the 15th calendar day following the vesting of each Phantom Unit, subject
to the provisions of Section 8(b), the Participant shall be entitled to
settlement of such Phantom Unit and shall receive one Unit or an amount in cash
equal to the Fair Market Value of a Unit (for purposes of this Section
6(c)(iii)(A), as calculated on the last day of the Restricted Period), as
determined by the Committee in its discretion.


(B)Restricted Units. Upon the vesting of each Restricted Unit, subject to
satisfying the tax withholding obligations of Section 8(b), the Participant
shall be entitled to have the restrictions removed from his or her Unit
certificate so that the Participant then holds an unrestricted Unit.


(d)Unit Awards. A Unit Award of Units not subject to a Restricted Period may be
granted under the Plan to any Employee, Consultant or Director as a bonus or
additional compensation or in lieu of cash compensation the individual is
otherwise entitled to receive, in such amounts as the Committee determines to be
appropriate.


(e)Other Unit Based Awards. The Committee is authorized, subject to limitations
under applicable law, to grant to Participants such other Awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Units, as deemed by the Committee to be
consistent with the purposes of this Plan, including, without limitation,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Units, purchase rights for Units, Awards with value and
payment contingent upon performance of the Partnership or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Units or the value of securities of or the performance of specified Affiliates
of the General Partner or the Partnership. The Committee shall determine the
terms and conditions of such Awards. Units delivered pursuant to an Award in the
nature of a purchase right granted under this Section 6(e) shall be purchased
for such consideration, paid for at such times, by such methods, and in such
forms, including, without limitation, cash, Units, other Awards, or other
property, as the Committee shall determine. Cash awards, as an element of or
supplement to any other Award under this Plan, may also be granted pursuant to
this Section 6(e).


(f)DERs. To the extent provided by the Committee, in its discretion, an Award
(other than a Restricted Unit or Unit Award) may include a tandem DER grant,
which may provide that such DERs shall be paid directly to the Participant, be
credited to a bookkeeping account (with or without interest in the discretion of
the Committee) subject to the same vesting restrictions as the tandem Award, or
be subject to such other provisions or restrictions as determined by the
Committee in its discretion. Absent a contrary provision in the Award Agreement,
DERs shall be paid to the Participant without restriction at the same time as
cash distributions are paid by the Partnership to its unitholders.
Notwithstanding the foregoing, DERs shall only be paid in a manner that is
either exempt from or in compliance with Code Section 409A. Further
notwithstanding the foregoing, with respect to DERs that are granted in respect
of an Award subject to performance conditions as described in Section 6(h)(ii),
payment of such DERs shall be delayed until such time as the applicable
performance conditions have been satisfied.


(g)Substitute Awards. Awards may be granted under the Plan in substitution for
similar awards held by individuals who become Employees, Consultants or
Directors as a result of a merger, consolidation or acquisition by the
Partnership or an Affiliate of another entity or the assets of another entity.
Such Substitute Awards that are Options may have exercise prices less than the
Fair Market Value of a Unit on the date of the substitution if such substitution
complies with Code Section 409A and the Treasury Regulations thereunder.


(h)General.




--------------------------------------------------------------------------------






(i)Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with, or
in substitution for any other Award granted under the Plan or any award granted
under any other plan of the Partnership or any Affiliate. Awards granted in
addition to or in tandem with other Awards or awards granted under any other
plan of the Partnership or any Affiliate may be granted either at the same time
as or at a different time from the grant of such other Awards or awards.
Notwithstanding the foregoing but subject to Section 7(c) of the Plan, without
the approval of unitholders, the Committee will not (i) exchange, substitute or
otherwise reduce the exercise price of previously granted Options or Unit
Appreciation Rights in a transaction that constitutes a “repricing” as such term
is used in Rule 5635(c) of the NASDAQ Listing Rules, as amended from time to
time, or (ii) cause the General Partner, ERGP, or the Partnership to offer to
purchase or exchange for cash Options or Unit Appreciation Rights if, at the
time of such offer, the Fair Market Value of a Unit is less than the exercise
price of such Options or Unit Appreciation Rights.


(ii)Performance Conditions. The right of a Participant to exercise or receive,
and/or the vesting or settlement of, any Award and the timing thereof may be
subject to such performance conditions as may be specified by the Committee. The
Committee shall establish any such performance conditions and goals based on one
or more business criteria for the General Partner and/or the Partnership, on a
consolidated basis, and/or for specified Affiliates or business or geographical
units of the Partnership, as determined by the Committee in its discretion,
which may include (but are not limited to) one or more of the following:
(A) earnings per Unit, (B) increase in revenues, (C) increase in cash flow, (D)
increase in cash flow from operations, (E) increase in cash follow return, (F)
return on net assets, (G) return on assets, (H) return on investment, (I) return
on capital, (J) return on equity, (K) economic value added, (L) operating
margin, (M) contribution margin, (N) net income, (O) net income per Unit, (P)
pretax earnings, (Q) pretax earnings before interest, depreciation and
amortization, (R) pretax operating earnings after interest expense and before
incentives, service fees, and extraordinary or special items, (S) total
unitholder return, (T) debt reduction, (U) market share, (V) change in the Fair
Market Value of the Units, (W) operating income, and (X) any of the above goals
determined on an absolute or relative basis or as compared to the performance of
a published or special index deemed applicable by the Committee including, but
not limited to, the Standard & Poor’s 500 Stock Index or a group of comparable
companies.


(iii)Limits on Transfer of Awards.


(A)Except as provided in Section 6(h)(iii)(C) below, each Option and Unit
Appreciation Right shall be exercisable only by the Participant during the
Participant’s lifetime, or by the Person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution.


(B)Except as provided in Section 6(h)(iii)(C) below, no Award and no right under
any such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the General Partner, the Partnership or any Affiliate.


(C)To the extent specifically provided by the Committee with respect to an
Option or Unit Appreciation Right, an Option or Unit Appreciation Right may be
transferred by a Participant without consideration to immediate family members
or related family trusts, limited partnerships or similar entities or on such
terms and conditions as the Committee may from time to time establish.


(iv)Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee.


(v)Unit Certificates. All certificates for Units or other securities of the
Partnership delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules,




--------------------------------------------------------------------------------




regulations, and other requirements of the SEC, any stock exchange upon which
such Units or other securities are then listed, and any applicable federal or
state laws, and the Committee may cause a legend or legends to be inscribed on
any such certificates to make appropriate reference to such restrictions.


(vi)Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee shall determine.


(vii)Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any Award Agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the General Partner is not reasonably able to obtain Units to
deliver pursuant to such Award without violating applicable law or the
applicable rules or regulations of any governmental agency or authority or
securities exchange. No Units or other securities shall be delivered pursuant to
any Award until payment in full of any amount required to be paid pursuant to
the Plan or the applicable Award Agreement (including, without limitation, any
exercise price or tax withholding) is received by the General Partner.


(viii)Change of Control. No Award that constitutes a “deferral of compensation”
within the meaning of Treasury Regulation Section 1.409A-1(b), whether by
design, due to a subsequent modification in the terms and conditions of such
Award or as a result of a change in applicable law following the date of grant
of such Award, and that is not exempt from Section 409A of the Code pursuant to
an applicable exemption (any such Award, a “409A Award”) shall become
exercisable, or be settled or otherwise paid or distributed, pursuant to the
Plan or the applicable Award Agreement, as a result of a Change of Control,
unless the event constituting such Change of Control also constitutes a “change
in the ownership or effective control” or “in the ownership of a substantial
portion of the assets” of the General Partner or the Partnership within the
meaning of Treasury Regulation Section 1.409A-3(i)(5); except that, to the
extent permitted under Section 409A and the Treasury Regulations promulgated
thereunder, the time of exercise, payment or settlement of a 409A Award shall be
accelerated, or payment shall be made under the Plan in respect of such Award,
upon the occurrence of a Change of Control, as determined by the Committee in
its discretion, to the extent necessary to pay income, withholding, employment
or other taxes imposed on such 409A Award. To the extent any 409A Award does not
become exercisable or is not settled or otherwise payable upon a Change of
Control as a result of the limitations described in the preceding sentence, it
shall become exercisable or be settled or otherwise payable upon the occurrence
of an event that qualifies as a permissible time of distribution in respect of
such 409A Award under Section 409A and the Treasury Regulations promulgated
thereunder, the Plan and the terms of the governing Award Agreement.
 
(ix)Additional Agreements. Each Employee, Consultant or Director to whom an
Award is granted under this Plan may be required to agree in writing, as a
condition to the grant of such Award or otherwise, to subject an Award that is
exercised or settled following such Person’s termination of services with the
General Partner, the Partnership or their Affiliates to a general release of
claims and/or a noncompetition agreement in favor of the General Partner, the
Partnership, and their Affiliates, with the terms and conditions of such
agreement(s) to be determined in good faith by the Committee.


Section 7.Amendment and Termination. Except to the extent prohibited by
applicable law:


(a)Amendments to the Plan. Except as required by the rules of the principal
securities exchange on which the Units are traded and subject to Section 7(b)
below, the Board may amend, alter, suspend, discontinue, or terminate the Plan
in any manner, including increasing the number of Units available for Awards
under the Plan, without the consent of any partner, Participant, other holder or
beneficiary of an Award, or any other Person.


(b)Amendments to Awards. Subject to Section 7(a), the Committee may waive any
conditions or rights under, amend any terms of, or alter any Award theretofore
granted, provided no change, other than pursuant to Section 7(c), in any Award
shall materially reduce the benefit to a Participant without the consent of such
Participant. Notwithstanding the foregoing, the Board may amend the Plan or an
Award to cause such Award to be exempt from Code Section 409A or to comply with
the requirements of Code Section 409A or any other applicable law.






--------------------------------------------------------------------------------




(c)Actions Upon the Occurrence of Certain Events. Upon the occurrence of a
Change of Control, any change in applicable law or regulation affecting the Plan
or Awards thereunder, or any change in accounting principles affecting the
financial statements of the Partnership, the Committee, in its sole discretion,
without the consent of any Participant or holder of the Award, and on such terms
and conditions as it deems appropriate, may take any one or more of the
following actions in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or an
outstanding Award:


(i)provide for either (A) the termination of any Award in exchange for an amount
of cash, if any, equal to the amount that would have been attained upon the
exercise of such Award or realization of the Participant’s rights (and, for the
avoidance of doubt, if as of the date of the occurrence of such transaction or
event the Committee determines in good faith that no amount would have been
attained upon the exercise of such Award or realization of the Participant’s
rights, then such Award may be terminated by the General Partner without
payment); provided, that, in the event the occurrence giving rise to the
Committee’s exercise of its powers under this Section 7(c) is a transaction
pursuant to which the Partnership or the General Partner is survived by a
successor entity with a readily tradable security, the Committee shall not have
the authority to terminate and cash out any such Award pursuant to this Section
7(c)(i)(A) but will instead but required to provide for the assumption of such
Awards by the successor or survivor entity in accordance with Section 7(c)(ii)
below, or (B) the replacement of such Award with other rights or property
selected by the Committee in its sole discretion;


(ii)provide that such Award be assumed by the successor or survivor entity, or a
parent or subsidiary thereof, or be exchanged for similar options, rights or
awards covering the equity of the successor or survivor, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
equity interests and prices;


(iii)make adjustments in the number and type of Units (or other securities or
property) subject to outstanding Awards, and in the number and kind of
outstanding Awards or in the terms and conditions of (including the exercise
price), and the vesting and performance criteria included in, outstanding
Awards, or both;


(iv)provide that such Award shall be exercisable or payable, notwithstanding
anything to the contrary in the Plan or the applicable Award Agreement; and


(v)provide that the Award cannot be exercised or become payable after such
event, i.e., shall terminate upon such event.


Notwithstanding the foregoing, (i) any such action contemplated under this
Section 7 shall be effective only to the extent that such action will not cause
any Award that is designed to satisfy Code Section 409A to fail to satisfy such
section, and (ii) with respect to an above event that is an “equity
restructuring” event that would be subject to a compensation expense pursuant to
FASB Accounting Standards Codification, Topic 718, the provisions in Section
4(c) shall control to the extent they are in conflict with the discretionary
provisions of this Section 7.
Section 8.General Provisions.


(a)No Rights to Award. No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.


(b)Tax Withholding. Unless other arrangements have been made that are acceptable
to the General Partner or an Affiliate, the Partnership or an Affiliate is
authorized to withhold from any Award, from any payment due or transfer made
under any Award or from any compensation or other amount owing to a Participant
the amount (in cash, Units, Units that would otherwise be issued pursuant to
such Award or other property) of any applicable taxes payable in respect of the
grant of an Award, its exercise, the lapse of restrictions thereon, or any
payment or transfer under an Award or under the Plan and to take such other
action as may be necessary in the opinion of the General Partner or Affiliate to
satisfy its withholding obligations for the payment of such taxes; provided,
that if such tax obligations are satisfied through the withholding of Units that
are otherwise issuable to the Participant pursuant to an Award (or through the
surrender of Units by the Participant to the Partnership or Affiliate), the
number of Units that may be so withheld (or surrendered) shall be limited to the
number of Units that have an aggregate Fair Market Value on the date of
withholding or repurchase equal to the aggregate amount of such tax liabilities
determined based on the applicable minimum statutory withholding rates for U.S.
federal, state and/or local tax




--------------------------------------------------------------------------------




purposes, including payroll taxes, as determined by the Partnership or an
Affiliate. Notwithstanding the foregoing, with respect to any Participant who is
subject to Rule 16b-3, such tax withholding may be effected by withholding,
selling or receiving Units or other property and making cash payments in respect
thereof in satisfaction of a Participant’s tax obligations, either on a
mandatory or elective basis in the discretion of the Committee (which for these
purposes shall be comprised of two or more “nonemployee directors” within the
meaning of Rule 16b-3(b)(3) or the full Board and which such discretion may not
be delegated to management).


(c)No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
General Partner or any Affiliate or to remain on the Board, as applicable.
Furthermore, the General Partner or an Affiliate may at any time dismiss a
Participant from employment free from any liability or any claim under the Plan,
unless otherwise expressly provided in the Plan, any Award Agreement or other
agreement.


(d)Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Texas without regard to its conflicts of laws
principles.


(e)Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable law or, if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.


(f)Other Laws. The Committee may refuse to issue or transfer any Units or other
consideration under an Award if, in its sole discretion, it determines that the
issuance or transfer of such Units or such other consideration might violate any
applicable law or regulation, the rules of the principal securities exchange on
which the Units are then traded, or entitle the Partnership or an Affiliate to
recover the same under Section 16(b) of the Exchange Act, and any payment
tendered to the General Partner by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.


(g)No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the General Partner or any Affiliate and a Participant or
any other Person. To the extent that any Person acquires a right to receive
payments from the General Partner or any Affiliate pursuant to an Award, such
right shall be no greater than the right of any general unsecured creditor of
the General Partner or such Affiliate.


(h)No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated, or otherwise eliminated.


(i)Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.


(j)Facility Payment. Any amounts payable hereunder to any person under legal
disability or who, in the judgment of the Committee, is unable to manage
properly his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner that the
Committee may select, and the General Partner shall be relieved of any further
liability for payment of such amounts.


(k)Participation by Affiliates. In making Awards to Employees employed by an
entity other than the General Partner, the Committee shall be acting on behalf
of the Affiliate, and to the extent the Partnership has an obligation to
reimburse the Affiliate for compensation paid for services rendered for the
benefit of the Partnership, such payments or reimbursement payments may be made
by the Partnership directly to the Affiliate.


(l)Gender and Number. Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.






--------------------------------------------------------------------------------




(m)Code Section 409A. Notwithstanding any other provision of the Plan to the
contrary, any Award subject to Code Section 409A is intended to satisfy the
application of Code Section 409A to the Award.


(n)No Guarantee of Tax Consequences. None of the Board, the Committee, the
Partnership nor the General Partner makes any commitment or guarantee that any
federal, state or local tax treatment will (or will not) apply or be available
to any Participant.


(o)Specified Employee under Code Section 409A. Subject to any other restrictions
or limitations contained herein, in the event that a “specified employee” (as
defined under Code Section 409A and the Treasury Regulations thereunder) becomes
entitled to a payment under an Award which is a 409A Award on account of a
“separation from service” (as defined under Code Section 409A and the Treasury
Regulations thereunder), such payment shall not occur until the date that is six
months plus one day from the date of such separation from service. Any amount
that is otherwise payable within the six month period described herein will be
aggregated and paid in a lump sum without interest.


(p)Clawback. This Plan is subject to any written clawback policies the General
Partner or an Affiliate, with the approval of the Board, may adopt. Any such
policy may subject a Participant’s Awards and amounts paid or realized with
respect to Awards under this Plan to reduction, cancellation, forfeiture or
recoupment if certain specified events or wrongful conduct occur, including but
not limited to an accounting restatement due to the General Partner or an
Affiliate’s material noncompliance with financial reporting regulations or other
events or wrongful conduct specified in any such clawback policy adopted to
conform to the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010
and rules promulgated thereunder by the Securities and Exchange Commission and
that the General Partner or an Affiliate determines should apply to this Plan.


Section 9.Term of the Plan. The Plan shall be effective on the date of its
approval by the Board and shall continue until the earliest of (i) the date
terminated by the Board, (ii) all Units available under the Plan have been paid
to Participants, or (iii) the 10th anniversary of the Effective Date. Unless
otherwise expressly provided in the Plan or in an applicable Award Agreement,
however, any Award granted prior to such termination, and the authority of the
Committee to amend, alter, adjust, suspend, discontinue, or terminate any such
Award or to waive any conditions or rights under such Award, shall extend beyond
such termination date.


Section 10.Adoption by Affiliates. With the consent of the Committee, any
Affiliate that is not considered a single employer with the Partnership under
Code Section 414(b) or Code Section 414(c) may adopt the Plan for the benefit of
its Employees, Consultants or Directors by written instrument delivered to the
Committee before the grant to such Affiliate’s Employees, Consultants or
Directors under the Plan of any 409A Award.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Plan has been executed on June 24, 2014.


EAGLE ROCK ENERGY PARTNERS, L.P.


By: Eagle Rock Energy GP, L.P.,
its General Partner


By:     Eagle Rock Energy G&P, LLC,
its General Partner


By:        /s/ Joseph A. Mills
Name:        Joseph A. Mills
Title:        Chief Executive Officer










